ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Certificate of Change Pursuant to NRS 78.209 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Change filed Pursuant to NRS 78.209 For Nevada Profit Corporations 1. Name of corporation:Fairytale Ventures, Inc. 2. The board of directors have adopted a resolution pursuant to NRS 78.209 and have obtained any required approval of the stockholders. 3. The current number of authorized shares at the par value, if any, of each class or series, if any, of shares before the change: 90,000,000 shares of common stock, par value $0.001 10,000,000 shares of preferred stock, par value $0.001 4. The number of authorized shares and the par value, if any, of each class or series, if any, of shares after the change: 90,000,000 shares of common stock, par value $0.001 10,000,000 shares of preferred stock, par value $0.001 5. The number of shares of each affected class or series, if any, to be issued after the change in exchange for each issue share of the same class or series: 1.84356289 6. The provisions, if any, for the issuance of fractional shares, or for the payment of money or the issuance of scrip to stockholders otherwise entitled to a fraction of a share and the percentage of outstanding shares affected thereby: Rounded to nearest whole share 7. Effective date of filing (optional): 7/21/2008 8. Officer Signature: X/s/Anusha Kumar Important: Failure to include any of the above information and submit proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees Nevada Secretary of State AM Restated 2007 Revised on: 10/12/07
